Citation Nr: 1233452	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  06-37 426A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for traumatic brain injury (TBI) due to medical treatment received at William Beaumont General Hospital, Fort Bliss.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for TBI.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel

INTRODUCTION

The Veteran served on active duty from June 1970 to November 1971.

This matter is before the Board of Veterans' Appeals (Board) originally on appeal from October 2005 (psychiatric) and March 2010 (TBI) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Board denied the Veteran's psychiatric claim in a December 2010 decision and remanded the TBI claims to allow issuance of a Statement of the Case (SOC).  See  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  In the interim, the Veteran appealed the denial of his psychiatric claim to the United States Court of Appeals for Veterans Claims (CAVC or "the Court").  The CAVC, in an April 2012 decision, vacated the Board's December 2010 denial and remanded the issue for further development.  The TBI claims, although not the subject of the CAVC April 2012 decision, have since been appealed and certified to the Board.

The issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and entitlement to service connection for TBI are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The Veteran's 1971 medical care was performed by non-VA medical providers at a non-VA facility during the Veteran's active duty.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for traumatic brain injury (TBI) due to medical treatment received at William Beaumont General Hospital, Fort Bliss have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

The Veteran was provided with a letter in October 2009 informing him of the elements needed to establish service connection for a TBI.  The March 2010 rating decision and December 2011 Statement of the Case (SOC) further explained the elements needed to establish compensation under 38 U.S.C.A. § 1151, although the Veteran was never provided a letter specifically with regard to the 38 U.S.C.A. § 1151 aspect of his TBI claim.  Nevertheless, the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

Here, resolution of the Veteran's appeal is dependent on interpretation of the regulations pertaining to the eligibility of disability benefits claimed under 38 U.S.C.A. § 1151.  As will be discussed below, the Veteran's claim fails as a matter of law.  Therefore, because no reasonable possibility exists that any notice or assistance would aid in substantiating this claim, any deficiencies of notice or assistance are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

38 U.S.C.A. § 1151

The Veteran claims that during active duty at Briggs Army Airfield he was found unconscious on the runway of El Paso International Airport.  He further claims he was transported by ambulance to William Beaumont General Hospital, Fr. Bliss, but was not treated properly.  Although he exhibited symptoms consistent with a TBI, the Veteran claims he was not given the standard TBI testing or treatment. 

The Veteran's service treatment records do not confirm any evidence of an in-service head injury.  Regardless, the claimed treatment was performed during the Veteran's active duty at a non-VA medical institution.  These facts are not in dispute.

Under 38 U.S.C.A. § 1151, entitlement to disability benefits are warranted where there is evidence of an additional disability proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA or by an event not reasonably foreseeable.  Id. (Emphasis added).

The Veteran does not contend, nor does the evidence indicate, that he received this treatment, or any subsequent treatment, by a VA medical facility or by a VA medical provider.  While William Beaumont General Hospital is a government institution, it is not a VA medical facility.  Accordingly, application of 38 U.S.C.A. § 1151 and award for disability benefits thereunder simply is not appropriate here as a matter of law.  38 U.S.C.A. § 1151 first and foremost requires a showing of VA medical care.  There is no such showing here, and indeed, the Veteran does not claim the medical care was furnished by the VA. 

The decision here in no way affects the Veteran's ability to pursue a claim seeking entitlement to service connection for TBI.  Indeed, entitlement to service connection for TBI is addressed in the Remand portion of this decision.  

The Board concludes that the Veteran's claim for benefits from the VA under 38 U.S.C.A. § 1151 is barred as a matter of law because the medical care in question was not rendered by the VA.  Accordingly, the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to compensation under 38 U.S.C. § 1151 for traumatic brain injury (TBI) due to medical treatment received at William Beaumont General Hospital, Fort Bliss, during active duty in 1971 is denied.


REMAND

The Veteran claims he has a psychiatric disorder and a TBI as a result of his military service.  He reports his disorders were caused by a bomb threat in October 1970, a nervous breakdown in June 1971, and a head injury sometime between February 1971 and November 1971.  He further claims he received excellent performance ratings prior to the October 1970 incident, and his performance declined thereafter.  He submitted statements indicating he would break out in a cold sweat just hearing the telephone ring due to the bomb threat incident in October 1970.  

With regard to his TBI claim, the Veteran indicates he was found unconscious on the runway of El Paso International Airport during a tour of guard duty at Briggs Army Airfield sometime between July 1971 and November 1971 and was taken to William Beaumont General Hospital by ambulance.  He believes he suffered a head injury, but contends proper medical protocol was not followed and his TBI was overlooked.  Requests for treatment records from William Beaumont General Hospital were made, and the hospital replied indicating "no records" were found.

The Veteran's service treatment records and military records do not confirm the October 1970 bomb threat or that the Veteran ever complained of nervousness around ringing telephones.  His service treatment records and military records also do not confirm a sharp decline in performance ratings, but rather reflect significant disciplinary issues throughout his military service, to include periods of AWOL, stealing a jeep, and failure to obey orders.  His service treatment records and military records do not confirm the Veteran ever suffered a head injury during his military service (despite efforts made to obtain claimed hospitalization records).

On entrance into the military, the Veteran self-reported on his April 1970 examination form a history of depression or excessive worry and nervous trouble.  No diagnosis was rendered at that time.  In June 1971, the Veteran was admitted to a psychiatric unit for evaluation of possible psychosis after he severely beat his four month old step-daughter and then, two days later, ran nude down the street in his neighborhood.  Records associated with this treatment note the Veteran's problems with his unit as well as marital problems, to include catching his wife in bed with another man.  He indicated he suffered from a bad headache and went into an infantile rage, which resulted in the child being beaten severely.  The June 1971 treatment records reveal diagnoses of explosive personality disorder and exhibitionism, but no evidence of severe psychosis or severe neurosis.  The June 1971 physician noted the Veteran operated in a manipulative fashion of a personality disorder.

In August 1971, the Veteran went AWOL for two weeks, and reported his wife was unfaithful.  Suicidal gestures were also noted.  On examination, the same month, the Veteran self-reported symptoms of frequent/severe headaches, dizziness and fainting spells, eye trouble, recent loss of weight, frequent trouble sleeping, depression or excessive worry, loss of memory, nervous trouble, and periods of unconsciousness.  The examiner at that time noted the Veteran's frontal and cervical headaches associated with loss of memory lasting only minutes. 

In September 1971, however, the Veteran underwent a mental status evaluation where his behavior was "normal" and no significant mental illness was found.  He was also afforded a neurological consultation in September 1971.  At that time, the Veteran described passing out several hundred yards from his home.  The examiner noted his orbital cervical headaches since June 1971, as well as his complaints of "short periods of amnesia," but found no objective evidence to suggest seizures or motor/sensory loss.  

Shortly after discharge from the military, in February 1972, the Veteran was diagnosed with immature personality.  The examiner at that time noted the Veteran's infantile, explosive relationship with his wife, as well as adjustment problems with his unit.  

In May 1973, the Veteran was hospitalized after he was found in a room with gas jets turned on.  He was diagnosed with passive dependent personality with schizoid and anti-social traits.  The doctors at that time found no true depression.

An October 2006 annual physical examination, which noted the Veteran's self-reported history of nightmares of his time in Vietnam, and diagnosed PTSD.  

In the April 2012 decision, the CAVC specifically noted statements by the Veteran where he claims he was diagnosed with PTSD by "TDCJ-ID" and "UTMB," although the Veteran did not explain to what the acronyms refer.  The claims folder currently contains private treatment records from an institute with the initials "TDCJ," but does not contain records from any institute with initials "UTMB."  The RO must clarify whether there are outstanding records relevant to his claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

A VA examination is warranted to clarify the Veteran's current diagnosis/diagnoses in light of in-service and post-service treatment for psychiatric symptoms.

Personality disorders are not diseases or injuries within the meaning of applicable legislation. 38 C.F.R. §§ 3.303(c), 4.9.  However, service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole establishes that the conditions in question were incurred or aggravated during service.  VAOPGCPREC 82-90 (July 18, 1990).  With regard to congenital or developmental defects, service connection may not be granted for a defect; however, disability resulting from a mental disorder that is superimposed upon a personality disorder may be service-connected. See VAOPGCPREC 82-90; 38 C.F.R. § 4.127. 

With regard to PTSD, the RO must also make attempts to obtain unit records and morning reports for the month of October 1970 to substantiate whether the Veteran's unit received a bomb threat as claimed.  The Board notes the Veteran's private treatment records, specifically a July 2006 mental health screening, notes the Veteran self-reported being raped in 1979 in prison (after service).

With regard to the Veteran's TBI claim, the Board similarly concludes a VA examination is warranted.  Although no actual head injury is confirmed in the service treatment records, military records do show consistent symptoms of headaches, short periods of amnesia, and claimed incidents of loss of consciousness.  A VA examination is necessary to resolve whether the Veteran's in-service symptoms are indicative of an in-service TBI.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's unit records and morning reports for October 1970 to confirm whether his unit received a bomb threat as claimed.

2. Ask the Veteran to identify and provide release forms for any private or VA treatment relevant to the issue on appeal since separation from service, to include records from "TDCJ-ID" and "UTMB."  Thereafter, the records should be obtained specifically asking that treatment reports, versus summaries, be provided.  All efforts to obtain these records should be fully documented, and the VA facilities must provide a negative response if records are not available.

3. After completion of the foregoing, schedule the Veteran for appropriate VA examinations to his diagnoses and whether any found diagnosis, to include PTSD and TBI, is etiologically related to his in-service experiences.  

Prior to the examination, the RO must specify for the examiner any stressor that is established by the record.  The RO must also inform the examiner of the July 2006 record indicating a post-service stressor, namely a self-reported rape in 1979.  

The examiner should also address the Veteran's in-service June 1971 hospitalization, self-report of August 1971 and September 1971 symptoms of dizziness, fainting spells, short periods of amnesia, headaches, frequent trouble sleeping, depression or excessive worry, loss of memory, nervous trouble, and periods of unconsciousness.  

The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review. 

The examination report should include a detailed account of all pathology present.  Any further indicated special studies, including psychological studies, should be accomplished.

(a)  If a diagnosis of PTSD is appropriate, the examiner should specify (1) whether any stressor established by the evidence of record was sufficient to produce PTSD; (2) whether the remaining diagnostic criteria to support the diagnosis of PTSD have been satisfied; and (3) whether there is a link between the current symptomatology and the in-service stressor found to be sufficient to produce PTSD by the examiner.

If the diagnosis of PTSD is based upon a stressor involving fear of hostile military or terrorist activity, the examiner must so state.  The examiner is reminded that for purposes of this examination, "fear of hostile military or terrorist activity" means that the Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror." 

(b)  If the examination results in a psychiatric diagnosis (other than PTSD), the examiner should offer an opinion as to the etiology of the psychiatric disorder, to include whether it is at least as likely as not (50 percent probability or greater) that any currently demonstrated psychiatric disorder, other than PTSD, is related to the Veteran's military service, to include the June 1971 hospitalization or in-service symptoms.  The examiner should also address whether the Veteran has an acquired psychiatric disorder that was superimposed on the personality disorder in service. 

(c) The examiner is also asked to resolve whether it is at least as likely as not (50 percent probability) that the Veteran has a TBI due to his military service, taking into consideration his in-service treatment and reported symptoms.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles resolving all conflicting medical evidence.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  Then, readjudicate the Veteran's issues remaining on appeal.  If the claims remain denied, provide the Veteran and his representative a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


